Fourth Court of Appeals
                                San Antonio, Texas
                                     October 30, 2018

                                    No. 04-18-00262-CR

                                   Joe Anthony PEREZ,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 17-03-0189-CRA
                      Honorable Philip A. Kazen, Jr., Judge Presiding


                                      ORDER

       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on November 20, 2018. Further requests for an extension of time in
which to file appellant’s brief will be disfavored.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of October, 2018.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court